          Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

BRENT WEICKERT

                Plaintiff,

        vs.
                                                     No.: 1:16-cv-00142 (RJL)
NATURAL PRODUCTS
ASSOCIATION; DANIEL
FABRICANT and DOES 1-25,
inclusive,

                Defendants.


 BRENT WEICKERT'S OPPOSITION TO DEFENDANT'S MOTION FOR AN ORDER
 TO REQUIRE THAT THE PARTIES TREAT CERTAIN ARBITRATION MATERIAL
   AS CONFIDENTIAL AND THAT THE MATERIALS BE FILED UNDER SEAL

        Brent Weickert requests this Court deny Defendant Natural Products Association's

("NPA") emergency motion requesting certain arbitration materials be filed under seal. NPA's

motion fails to disclose to this Court that the Arbitrator has already ruled on the issue of

confidentiality of the arbitration and carefully considered the Protective Order, Employee

Handbook, and JAMS Employment Rules. The Arbitrator has twice denied NPA's request for

confidentiality and ruled that all but a select few arbitration materials are not confidential. The

arbitration is not yet complete, so this Court does not have jurisdiction over rulings made in the

arbitration.   Even if it did have jurisdiction, this Court's authority is limited to confirming,

vacating, modifying, or coITecting an award pursuant to 9 U.S.C. §§ 10 and 11. No such motion is

currently before this Comi.


                                                 l
           Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 2 of 11




          Moreover, Mr. Weickert had not filed or considered filing anything in this Court when

NP A made its motion and NP A had filed bankruptcy in Delaware, which means all actions are

stayed pending the bankruptcy. Once the bankruptcy was filed, Mr. Weickert could not file

anything in this Court without the Bankruptcy Court lifting the stay. Due to NP A's improper filing

with this Court, the issue concerning the arbitration documents is now pending before two courts

- this Court and the Bankruptcy Court in Delaware. That means there is a chance of inconsistent

rulings. Finally, NPA did not meet and confer as required by local rules before filing its motion.

For these reasons, Mr. Weickert requests this Comi deny NP A's motion.

                                                BACKG.ROUND

          This Court granted NPA's motion to compel arbitration on March 31, 2017. Doc. No. 49.

After the Court's order, the matter was submitted to JAMS for arbitration before Judge Stephen E.

Haberfield. The Arbitrator conducted a five-day evidentiary hearing from March 26, 2018 through

March 30, 2018.          During the hearing, NPA asked the Arbitrator for a blanket ruling of

confidentiality of the arbitration. Mr. Weickert opposed the request. The Arbitrator allowed both

parties to brief the issue of confidentiality as part of their closing briefs. After Mr. Weickert and

NPA submitted their closing briefs, on August 15, 2018, the Arbitrator issued a twenty-nine page

Merits Order No. 1. Merits Order No. 1 granted Mr. Weickert back pay, pre-award interest, future

earnings, consequential damages, and California Labor Code waiting time penalties totaling

approximately $725,000.00. Declaration of Kathleen Hartman ("Deel. Haiiman") at Exhibit A,

Merits Order No. 1, at 17-19. 1 Additionally, the Arbitrator determined that Mr. Weickert proved

the merits of his claims for emotional distress damages, punitive damages, and attorney's fees and


1 Local  Rule 5. l(h) only allows for documents to be filed under seal pursuant to statutory authority. NPA provided
no statutory authority for its motion and has not filed a motion to vacate or modify the award. Mr. Weickert, on the
other hand, has an order that the arbitration proceedings are not confidential. Therefore, the arbitration orders were
not filed under seal.

                                                          2
          Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 3 of 11



costs, and ruled against NPA on its retaliatory cross-complaint. Id. at 19-20, 26-28. However, the

Arbitrator reserved determining the total amount of damages awarded to Mr. Weicke1i until a later

date after further briefing. The Arbitrator called Merits Order No. 1 an Interim Order. Also

included in Merits Order No. 1, was a ruling by the Arbitrator denying NPA's request for any

special order of confidentiality concerning the Arbitration but he did order that the name of a single

individual must remain confidential. Id. at 28, , 4.

        NP A did not like the ruling, so it again requested the Arbitrator deem the arbitration

confidential. The Arbitrator allowed the paiiies to submit further briefing on the matter. On

January 18, 2019, the Arbitrator issued Order Re Respondent's Application for Blanket Arbitral

Confidentiality and again denied NPA 's application for blanket arbitral confidentiality. Deel.

Hartman at Exhibit B, Order Re Respondent's Application for Blanket Arbitral Confidentiality.

The Arbitrator held that "no documents (e.g. pleadings, briefs, motions, transcripts, etc.) or

information of or concerning this arbitration is ordered or deemed confidential." Deel. Hartman

at Exhibit B, Order Re Respondent's Application for Blanket Arbitral Confidentiality at 3. In this

Order at pages 6 through 7, the Arbitrator exercised his right under the Protective Order to amend

the Protective Order to conform with his order denying confidentiality. The Protective Order

submitted at Exhibit 3 to the declaration of Richard Oparil does not contain the amendment ordered

by the Arbitrator. NP A also neglected to provide this background information to this Court in its

movmg papers.

       After completion of further proceedings in arbitration, the Arbitrator was scheduled to

submit the Final Arbitration Order by August 27, 2019. On August 19, 2019, a mere eight days

before the Arbitrator's final order was due, NP A filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the Bankruptcy Comi for the District of Delaware. Given the



                                                  3
         Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 4 of 11



automatic stay in bankruptcy cases, the Arbitrator did not issue his final order by the deadline.

Notably missing from NPA's bankruptcy petition is that it has an insurance policy that currently

has remaining available funds to help satisfy some of the award in Mr. Weickert's case. Filings

by NPA such as this motion, which was completely unnecessary, are likely fmiher eroding those

insurance funds.

       On September 4, 2019, Mr. Weickert filed a Motion for Relief from the Automatic Stay to

Allow Arbitrator to Issue Final Order in the Bankruptcy Court for the District of Delaware. That

motion is currently set to be heard on September 25, 2019. NPA has also asked the Bankruptcy

Comi to issue an order to seal the arbitration documents. Therefore, the issue of sealing the

arbitration document is pending in two courts and there is the potential for inconsistent rulings.

                                          ARGUMENT

       A.      The Arbitrator Already Ruled Twice That The Majority Of The Arbitration

               Is Not Confidential

       During the arbitration hearing, NP A requested that the hearing be confidential. The parties

were permitted to brief the issue of confidentiality as part of their final briefing.          After

consideration of matter, the Arbitrator made the following ruling: "NP A's request for any special

order of confidentiality as to this arbitration is denied - except that the name of an employee who

is referenced in footnote 34 of the Determinations portions of this Merits Order No. 1 shall be

masked or deleted." Deel. Hartman at Exhibit A, Merits Order No. 1, p. 28, 14.

       Merits Order No. 1 includes some unfavorable findings against NP A as a result of Daniel

Fabricant's behavior. These findings include retaliation for Mr. Weickert rep01iing potential race

and gender discrimination as well as reporting a hostile work environment created by Dr.

Fabricant. Deel. Hartman at Ex. A, Merits Order No. 1 at p. 6, fn. 8. The reports of a hostile work



                                                 4
          Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 5 of 11



environment included matters of a sexual nature, such as Dr. Fabricant attending strip clubs and

claiming they were work events, telling an employee that she needed to "go jack him off'' when

referring to a board member, and telling an employee that she should tell someone to "suck my

[Dr. Fabricant's] dick." Id. at p. 12, fn. 16, p. 13, Fn. 20 Desperate to cover up this information,

NP A persisted in its request to obtain an order of blanket confidentiality of the arbitration so the

Arbitrator permitted the parties to provide fmiher briefing. On January 18, 2019, the Arbitrator

issued an Order Re Respondent's Application for Blanket Arbitral Confidentiality in which NP A's

request was again denied. Deel. Haiiman at Exhibit B, Order Re Respondent's Application for

Blanket Arbitral Confidentiality at p. 1. NP A neglected to mention this Order in its filings with

this Court. This is significant because the Arbitrator found that he had authority under California

law and JAMS Employment Arbitration Rules to deny confidentiality to all or part of the

proceeding and that the Protective Order entered into by the parties specifically gave the Arbitrator

authority to modify it. Id. at 2.

        The Arbitrator also found that California substantive law governs the issue of

confidentiality and that under California law, "confidentiality of unlawful employment practices

are prohibited, as being strongly against public policy - - including those which Dr. Fabricant

committed as Executive Director of NP A. .. " Id. at 2. In particular, California Government Code

section 12964.5 makes it unlawful to require an employee to sign any agreement that prohibits

disclosure of "information about unlawful acts in the workplace, including, but not limited to,

sexual harassment." Id. at 2-3. Further, under the California Fair Employment and Housing Act

("FEHA"), which was at issue in this case, California makes any agreement that prevents a party

from disclosing factual information about sexual harassment claims as void against public policy.

Id.; see also Cal. Gov't Code § 12964.5; Cal. Code Civ. Proc. § 1001.



                                                 5
           Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 6 of 11



         The Arbitrator also considered, and rejected, NPA's claim that JAMS Rule 26 precludes

disclosure of the arbitration proceeding.       The Arbitrator found that Rule 26 only covers

confidentiality of JAMS and the Arbitrator, not the parties. JAMS Rule 26 states as follows:

         "(a) JAMS and the Arbitrator shall maintain the confidentiality of the Arbitration

         proceeding and the Award, including the Hearing, except as necessary in connection with

         the judicial challenge or an Award, or unless otherwise required by law or judicial

         decision."

JAMS Rule 26(b) specifically gives the Arbitrator authority to issue orders to protect

confidentiality   if the Arbitrator chooses to do so. In this case, after due consideration, the

Arbitrator chose not to exercise his authority under the JAMS Rule to make the arbitration

confi denti al.

         The Arbitrator also carefully considered NP A's own actions when ruling on whether the

matter should remain confidential. The Arbitrator noted that NP A waived its right and was

"estopped from insisting on or even requesting arbitral confidentiality concerning the same

conduct, which NPA deliberately and publicly disclosed and pressed in what has been determined

to be a malicious and oppressive retaliatory federal court lawsuit, commenced by NP A in

conscious disregard, among other things, of the employee handbook confidentiality provision on

which it has relied in support of its confidentially application." Id. at 3. The federal court lawsuit

the Arbitrator referenced was NPA's Complaint filed in the U.S. District Comi for the District of

Columbia, Case No. 1: 16-cv-00194-RJL ("District Court Case") in which NPA made public

allegations involving Mr. Weickert's employment and termination. Id. at 3 fn. 4. The Arbitrator

found that given NPA's breach of the very document it sought to enforce, it would be

"fundamentally unfair to cut Mr. Weickert off from the opportunity to set the record straight by



                                                  6
           Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 7 of 11



having the right and legal ability to disclose the hard-won determinations and award, which have

vindicated what this arbitration has determined to be his lawful whistle-blowing actions and his

humiliating unlawful and retaliatory termination and aftermath." Id. at 4.

          Finally, the Arbitrator, looked at case law and found that other courts have rejected blanket

confidentiality of arbitrations. Id. at p. 4 at fn. 5 citing Grynberg v. BP P.L. C., 205 F.Supp.3d 1

(D.D.C. 2016); Istithmar World PISC v. Amato, No. 12-cv-7473, 2013 WL 66478 (S.D.N.Y 2013);

Alexandria Real Estate Equities Inc. v. Fair, No. l l-cv-3694, 2011 WL 6015646, at *3 (S.D.N.Y.

2011); Global Reinsurance Corp. - US Branch v. Argonaut Insurance Co., No. 07-cv-8196, 2008

WL 1805459, *2 (S.D.N.Y. 2018).

          The Arbitrator's well-reasoned ruling after consideration of the facts and the law should be

honored and NPA's request to essentially vacate the Arbitrator's Order should be denied.

          B.     This Matter Is Stayed Because The Arbitration Is Not Complete And The

                 Bankruptcy Filing Caused An Automatic Stay

          In the Order granting NP A's Motion to Compel Arbitration, this Court found that

"[ a ]bitration shall be the exclusive remedy for resolving any" disputes that "ar[i]se out of or are

related to ... termination of employment." Doc. No. 49, p. 2. Once a matter is subject to

arbitration, the FAA restricts this Court's authority to confirming, vacating, modifying, or

correcting an award pursuant to 9 U.S.C. §§ 10 and 11. Until the arbitration is complete, the matter

is stayed. 9 U.S.C. § 3. Pursuant to that stay, NPA had no authority to file any motion with this

Court nor does this Court have any authority to order Mr. Weickert to do anything related to the

arbitration or anything related to the termination of his employment because, as this Court ordered,

arbitration is the exclusive remedy available to the parties. Doc. No. 49, p. 2; 9 U.S.C. §§ 3, 10,

and 11.



                                                   7
         Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 8 of 11



        Additionally, there was no reason for NPA to file its motion with this Court because NP A's

filing of bankruptcy placed an automatic stay on Mr. Weickert's ability to obtain a final arbitration

award or file anything with this Court. 11 U.S.C. § 362(a). That same bankruptcy stay also

precludes NPA's ability to file any documents with this Court while the stay is in effect. The stay

applies to actions brought against the debtor and it cannot be waived by the debtor. Acands, Inc.

v. Travelers Cas. and Sur. Co., 435 F.3d 252, 259 (3d. Cir. 2006). Also, district courts have no

equitable power to grant relief from a stay due to bankruptcy. Id. at 261. Through its filing, NPA

seeks to relitigate multiple orders by the Arbitrator in a matter brought by Mr. Weickert against

NP A, which is a violation of the automatic stay in effect due to the bankruptcy filing.

       C.      Even If The Stay Does Not Apply, This Court's Authority Related To An

               Arbitration Proceeding Is Limited

       Even if the matter was not stayed, this Court's authority related to the arbitration is limited

to confirming, vacating, modifying, or correcting an award. 9 U.S.C. §§ 10 and 11. A court may

vacate an arbitrator's order only in rare circumstances. Oxford Health Plans LLC v. Sutter, 569

U.S. 564, 568 (2013). To vacate the Arbitrator's Order, NPA bears the heavy burden to show

more than error or serious error.      Id.   "Because the parties 'bargained for the arbitrator's

construction of their agreement,' an arbitral decision 'even arguably construing or applying the

contract' must stand, regardless of a court's view of its (de )merits. Eastern Associated Coal Corp.

v. Mine Workers, 531 U.S. 57, 62, 121 S.Ct. 462, 148 L.Ed.2d 354 (2000) (quoting Steelworkers

v. Enterprise Wheel & Car Corp., 363 U.S. 593, 599, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960);

Paperworkers v. Misco, Inc., 484 U.S. 29, 38, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987); internal

quotation marks omitted). Only if 'the arbitrator act[ s] outside the scope of his contractually

delegated authority'-issuing an award that 'simply reflect[s] [his] own notions of [economic]



                                                 8
         Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 9 of 11



justice' rather than 'draw[ing] its essence from the contract'-may a court overturn his

determination. Eastern Associated Coal, 531 U.S., at 62, 121 S.Ct. 462 (quoting Misco, 484 U.S.,

at 38, 108 S.Ct. 364)." Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 569 [133 S.Ct. 2064,

2068, 186 L.Ed.2d 113] (2013).

       NPA's moving papers do not meet the heavy burden required to vacate the Arbitrator's

orders regarding confidentiality. The Arbitrator provided multiple well thoughtout reasons why

he found the arbitration was not confidential, including interpretation of the Protective Order

entered into by the parties, the JAMS Rules, NPA's own waiver of confidentiality, and the law.

Interpretation of the contracts and JAMS rules are well within the purview of the Arbitrator and

there is nothing to suggest that the Arbitrator ruled based on "his own notions of [economic]

justice." Oxford Health Plans LLC v. Sutter, 569 U.S. at 569. While NPA may not agree with

the Arbitrator's decision, the FAA is very clear that even if the Arbitrator "got it wrong," which

he did not, the arbitration award including the order that the arbitration itself is not confidential,

must stand. Id. at 569.

       D.      NPA Did Not Confer Prior To Filing The Motion

       Local Rule 7(m) requires counsel to confer before filing any non-dispositive motions and

to document such efforts in its motion. NP A did not follow this rule. Mr. Weickert was blindsided

by a motion in this Court when the arbitration proceeding was not complete and NP A had already

filed for bankruptcy. There was no reason for this motion given the automatic stay due to the

bankruptcy filing and the fact that there was no intent by Mr. Weickert to file anything in this

Court until cleared to do so by the Bankruptcy Court. NP A's filing has not only wasted assets of

the bankruptcy estate and the insurance policy funds available to Mr. Weickert by engaging in




                                                  9
        Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 10 of 11



needless litigation, but it has wasted judicial resources and caused the possibility of inconsistent

ruling. The lack of following the local rules is another reason to deny NP A's motion.

                                         CONCLUSION

       Based on the foregoing, Mr. Weickert requests NPA's motion be denied.



Dated: September 10, 2019                            Respectfully submitted,

                                                     /s/ Kathleen Hartman
                                                     KATHLEEN HARTMAN
                                                     (Admitted Pro hac vice)
                                                     CALLAHAN, THOMPSON, SHERMAN
                                                     & CAUDILL, LLP
                                                     2601 Main Street, Suite 800
                                                     Irvine, CA 92614
                                                     (949) 261-2872
                                                     Email: khartman@ctsclaw.com
                                                     Attorneys for Plaintiff,
                                                     BRENT WEICKERT




                                                10
       Case 1:16-cv-00142-RJL Document 53 Filed 09/10/19 Page 11 of 11




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 10, 2019, I served the foregoing on all
counsel of record through the Court's ECF system.

                                             Isl Kathleen Haiiman
                                             KATHLEEN HARTMAN
